Field, C. J.
We are of opinion that the widow of the testator took the absolute property in the one seventh part of the residue of the real and personal estate given her by the fourth article of the will. The clause to be construed more nearly resembles those construed in Ide v. Ide, 5 Mass. 500, Kelley v. Meins, 135 Mass. 231, Joslin v. Rhoades, 150 Mass. 301, and Foster v. Smith, 156 Mass. 379, than in the cases in which it has been held that a life estate was given.
It follows that one seventh part of the residue of the estate of John Knight remaining in the hands of the executors of his estate belongs to the estate of the widow, and a decree should be entered accordingly.

So ordered.